DISSENTING OPINION.
I think there may be damages recovered for a breach of contract, although in computing the damages it may be necessary to estimate injuries to the person, as, for instance, if a steam engine should be sold under a fraudulent warranty, but, because of a defect constituting a breach of the warranty, the purchaser should have his arm blown off, this fact might be taken into consideration in computing damages. It is my opinion that the statute applies only to cases of pure torts unmixed with any element of contract, and does not deny a recovery for damages resulting from a breach of contract, although the damages may arise from a bodily injury.
I concur, however, in the general conclusion reached, for the reason that I regard the complaint as in tort and not in contract. If the complaint had been in contract, then, as it seems to me, the injury to the person of the plaintiff arising from the breach of the implied contract to treat the arm with skill and care might have constituted an element in the admeasurement of damages.
ZOLLARS, J., concurs in the opinion of ELLIOTT, J.
 *Page 458